IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40268
                         Conference Calendar



LEONDRUS MCBRIDE, JR.,

                                          Plaintiff-Appellant,

versus

NORMAN TOWNSEND, In his personal and official capacity;
JIMMY SINGLETERRY, In his personal and official capacity;
JIMMY RILEY, In his personal and official capacity,

                                          Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                           USDC No. 1:01-CV-3
                          --------------------
                              June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Leondrus McBride, Jr., federal prisoner No. 04496-078,

appeals the district court’s dismissal as time-barred of his

complaint raising 42 U.S.C. § 1983 and Bivens** claims.     We find

no abuse of discretion in the district court’s dismissal of the

complaint.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                            No. 01-40268
                                 -2-

     McBride’s appeal is thus without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5TH CIR. R. 42.2.

     The dismissal of this appeal and the dismissal as frivolous

by the district court each count as a "strike" for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    McBride, therefore, has two "strikes" under 28

U.S.C. § 1915(g).   We caution McBride that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.